Motion to dismiss appeal granted, with $10 costs, unless the appellant procures the record on appeal and appellant’s points to be served and filed on or before August 30,1962, with notice of argument for September 11, 1962, said appeal to be argued or submitted when reached, without prejudice to an application for an extension of time in the event plaintiff fails to return the examination before trial within the time necessary to perfect the appeal for that date. Concur — Breitel, J. P., Valente, McNally, Eager and Steuer, JJ.